Case 3:18-cv-11026-MAS-DEA Document 476 Filed 07/15/21 Page 1 of 1 PageID: 11700
                                                                              CHARLES H. CHEVALIER
                                                                              Director

                                                                              Gibbons P.C.
                                                                              One Gateway Center
                                                                              Newark, New Jersey 07102-5310
                                                                              Direct: (973) 596-4611 Fax: (973) 639-6263
                                                                              cchevalier@gibbonslaw.com




                                                          July 15, 2021


  VIA ECF
  Hon. Michael A. Shipp, U.S.D.J.
  U.S. District Court
  District of New Jersey
  Clarkson S. Fisher Fed. Bldg. & U.S. Courthouse
  402 East State Street
  Trenton, New Jersey 08608

             Re:          Amgen Inc. v. Sandoz, Inc., No. 3:18-cv-11026(MAS)(DEA)(consolidated)

  Dear Judge Shipp:

           We, along with Covington & Burling LLP, and Sidley Austin LLP, represent Plaintiff
   Amgen Inc. (“Amgen”) in the above-referenced consolidated Hatch-Waxman litigation. We
   write to make you aware that we have filed a corrected Federal Rule of Civil Procedure 52(c)
   motion (ECF No. 474), updated with final transcript citations, as we represented we would do
   at the conclusion of trial. Additionally, and in further support of our 52(c) motion, Defendants
   failed to address any arguments regarding written description or enablement of the ’536
   Psoriasis Patent in their post-trial brief. Amgen is ready to provide additional briefing on this
   issue should the Court require it.


                                                    Respectfully submitted,

                                              s/ Charles H. Chevalier
                                                 Charles H. Chevalier
   cc: All counsel of record (via ECF and Email)




  Newark New York Trenton Philadelphia Wilmington                                 gibbonslaw.com
